Plaintiff’s case is that after the defendant’s car was stopped by her pulling of the signal cord after the conductor had disregarded her request to stop other than at the regular stopping place close at hand, she was not afforded a reasonable opportunity to alight before the car was started again. Her uncorroborated testimony is contradicted by the conductor and by the passenger Kalem, who testify that plaintiff attempted to alight while the car was in motion; and her testimony is contrary to that of the passenger Lansen, who testifies that he saw plaintiff falling from the car while it was moving. The learned judge who presided at the trial declared that he was dissatisfied with the verdict as contrary to the weight of the evidence, but did not afford relief. We, too, are dissatisfied, and, therefore, order a new trial. Judgment and order of the County Court of Westchester county reversed and new trial ordered, costs to abide the event. Jenks, P. J., Thomas, Rich, Blackmar and Jaycox, JJ., concurred.